Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
2.	In virtue of this communication, claims 1, 2, 4-9, 11-14, 21 and 22 are currently pending in this Office Action.

Response to Arguments
3.	In Remarks filed on 07/21/2021, applicant’s argument were mainly based on the amended claim limitations. However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art. See greater details in the claim rejection section set forth below.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 4-9, 11-14, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, and 11 of U.S. Patent No. 10,659,951 B2 in view of Wu et al. US 2009/0092045 A1 evidenced by Niemi et al. US 2014/0126536 A1.

5.1.	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, Instant claims 1 and 8 are compared to respective patent claims 1, and 11. 
The comparison of the instant claim limitations in claim 1 to the patent claim 1 could be seen as follows:
receiving, by an access network device having a single radio controller integrated therein a single device (lines 36-38 of col. 34), a first request message, wherein the first request message requests performance of a location update on a user equipment (UE), (lines 36-42 of col. 34); generating, by the access network device, a paging area list of the UE according to the first request message, wherein the paging area list comprises a location area identity of a location area of at least one network standard (lines 55-62 of col. 34); 
adding, by the access network device, the paging area list of the UE to a first response message (lines 55-67 of col. 34); and 
sending, by the access network device, the first response message to the UE (lines 62-65 of col. 34); and 
wherein the single radio controller manages access network devices of different network standards together (lines 55-63 of col. 34).
The patent does not explicitly show: “wherein the first request message comprises a subscriber identity of the UE; starting, by the access network device, a location update timer; and deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “wherein the first request message comprises a subscriber identity of the UE”, recall that patent claim discloses location area ID (lines 60-62 of col. 34). In fact, location area ID could comprise temporary ID or ID of UE. In particular, Wu teaches that the MS initiates location update via a ranging request message carrying MS ID (par. 0245 and 201 in fig. 2).
Secondly, to consider the obviousness of the claim limitations “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, recall that patent discloses a location are hierarchical management context of the UE. In particular, Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,659,951 B2 by providing network logout for a mobile station in idle mode as taught in Wu. Such a modification would have included location update scenarios to update location of a mobile station MS in the changing paging groups so that the MS context preserved in a network entity could be deleted, and paging parameters could be assigned properly to perform location update before the timer times out as suggested in par. 0010-0014 of Wu.
Lastly, to address the obviousness of the claim limitation “starting, by the access network device, a location update timer”, it’s important to note that starting a time at UE or a network is conventional feature unless claims further recites what are involved in starting a timer. Initially, Wu explains that the anchor paging controller may wait for a periodic location update of the MS in a predetermined time period until a timer times out (par. 0092-0093). It means that without starting a timer, the anchor paging controller may not determine if a timer times out. In fact, the timers of the MS and the network are supposed to be in sync. Although above explaining would have rendered the claim limitation obvious, further evidence is provided herein. In particular, Niemi teaches UE timer and the NB timer starts at the same time for location registration (see fig. 4 in view of fig. 2-3, par. 0026, both UE 20 and the network, the NB, will be running identical timers for the UE to know when it must send a location registration and update, and the network to know when it must receive such an update from that UE).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,659,951 B2 in view of Wu by providing location area update timer as taught in Niemi to obtain the claimed invention as specified in the instant claim. Such a modification would have included location update procedures and related timers to trigger its location update without a periodic update from the UE when UE is in transition from one network to other so that the network would have reset the timer for location update or to send a periodic location registration in order for the network to know where exactly the UE is for paging and routing an incoming communication as suggested in par. 0006-0009 of Niemi.

	Regarding to instant claim 8, as claim 8 recites the similar limitations in claim 1 for a device, the instant claim limitations in claim 8 could be considered obvious by the same rationales applied in the rejection of the instant claim 1 set forth above. The structures in the instant claim 8 could be seen in patent claim 11.

5.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the only allowable subject matters; filing terminal disclaimer, TD, would overcome the Obviousness type Double Patenting ODP rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP rejection will still be applicable to the amended claims.

6.	Claims 1-14, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, and 11 of U.S. Patent No. 10,097,987 B2 in view of Wu and Niemi.

6.1.	To prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, Instant claims 1, and 8 are compared to respective patent claims 1, and 11. 
The comparison of the instant claim limitations in claims 1 to the patent claim 1 could be seen as follows:
receiving, by an access network device having a single radio controller integrated therein into a single device (lines 36 & 42-43 of col. 34), a first request message, wherein the first request message requests performance of a location update on a user equipment (UE) (lines 37-40 of col. 34); 
generating, by the access network device, a paging area list of the UE according to the first request message (lines 60-67 of col. 34), wherein the paging area list comprises a location area identity of a location area of at least one network standard (lines 1-2 of col. 35); 
adding, by the access network device, the paging area list of the UE to a first response message (lines 3-6 of col. 35); and 
sending, by the access network device, the first response message to the UE (lines 5-6 of col. 35); and 
wherein the single radio controller manages access network devices of different network standards together (lines 44-54 of col. 34).
The patent does not explicitly show: “wherein the first request message comprises a subscriber identity of the UE; starting, by the access network device, a location update timer; and deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “wherein the first request message comprises a subscriber identity of the UE”, recall that patent claim discloses location area ID (lines 60-62 of col. 34). In fact, location area ID could comprise temporary ID or ID of UE. In particular, Wu teaches that the MS initiates location update via a ranging request message carrying MS ID (par. 0245 and 201 in fig. 2).
Secondly, to consider the obviousness of the claim limitations “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, recall that patent discloses a location are hierarchical management context of the UE. In particular, Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,097,987 B2 by providing network logout for a mobile station in idle mode as taught in Wu. Such a modification would have included location update scenarios to update location of a Mobile Station MS in the changing paging groups so that the MS context preserved in a network entity could be deleted, and paging parameters could be assigned properly to perform location update before the timer times out as suggested in par. 0010-0014 of Wu.
Lastly, to address the obviousness of the claim limitation “starting, by the access network device, a location update timer”, it’s important to note that starting a time at UE or a network is conventional feature unless claims further recites what are involved in starting a timer. Initially, Wu explains that the anchor paging controller may wait for a periodic location update of the MS in a predetermined time period until a timer times out (par. 0092-0093). It means that without starting a timer, the anchor paging controller may not determine if a timer times out. In fact, the timers of the MS and the network are supposed to be in sync. Although above explaining would have rendered the claim limitation obvious, further evidence is provided herein. In particular, Niemi teaches UE timer and the NB timer starts at the same time for location registration (see fig. 4 in view of fig. 2-3, par. 0026, both UE 20 and the network, the NB, will be running identical timers for the UE to know when it must send a location registration and update, and the network to know when it must receive such an update from that UE).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Patent 10,097,987 B2 in view of Wu by providing location area update timer as taught in Niemi to obtain the claimed invention as specified in the instant claim. Such a modification would have included location update procedures and related timers to trigger its location update without a periodic update from the UE when UE is in transition from one network to other so that the network would have reset the timer for location update or to send a periodic location registration in order for the network to know where exactly the UE is for paging and routing an incoming communication as suggested in par. 0006-0009 of Niemi.
Regarding to instant claim 8, as claim 8 recites the similar limitations in claim 1 for a device, the instant claim limitations in claim 8 could be considered obvious by the same rationales applied to reject the instant claim 1 set forth above.

6.2.	The fact that the dependent claims are not discussed in details here is due to the following reasons: the instant dependent claims not rendered obvious by the patented dependent claims might prematurely indicate that those instant dependent claims are the only allowable subject matters; filing terminal disclaimer, TD, would overcome the Obviousness type Double Patenting ODP rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP rejection will still be applicable to the amended claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 2, 4, 5, 7- 9, 11, 12, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nylander et al. Pub. No.: US 2012/0195255 A1 in view of Wu and evidenced by Niemi.

Claim 1
Nylander discloses a location area management (fig. 10) method, comprising: 
receiving, by an access network device having a single radio controller integrated therein into a single device (fig. 6C, memory, tracking area identities list generator, acquisition unit and communications interface are integrated into a packet core network entity), a first request message (10-c in fig. 10, the packet core network entity receiving from a wireless terminal the tracking area when the wireless terminal performs a tracking area update in par. 0123), wherein the first request message requests performance of a location update on a user equipment (UE) by the access network device (10-d in fig. 10 in which the packet network entity starts performing location update for the wireless terminal; see par. 0126); and 
generating, by the access network device, a paging area list (generating a list in 10-e in fig. 10) of the UE according to the UE (par. 0122 generates the list to include tracking area of the first base station and the second base station including the cell types), wherein the paging area list comprises a location area identity (see tracking area identity lists 30 in fig. 9A-B) of a location area of at least one network standard (par. 0122 & 0126; tracking area and cell type); 
adding, by the access network device, the paging area list of the UE to a first response message (as explained in par. 0122, cell type and tracking area lists 30 in fig. 9 would be added with other information such as PCI, E-CGI, and a range values as explained in par. 0126); 
sending, by the access network device, the first response message to the UE (10-f in fig. 10 and see par. 0124); 
wherein the single radio controller manages access network devices of different network standards together (in fig. 10A, heterogeneous networks in par. 0083 means different network standards, for instance, low power eNodeB 28L may be a WLAN or Wi-Fi and   Macro eNodeB 28 M would be cellular network standards such as 2G, GSM, EPS, 3G and LTE as explained in par. 0004).
Although Nylander does not explicitly disclose: “wherein the first request message comprises a subscriber identity of the UE; starting, by the access network device, a location update timer; and deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “wherein the first request message comprises a subscriber identity of the UE”, recall that patent claim discloses location area ID (lines 60-62 of col. 34). In fact, location area ID could comprise temporary ID or ID of UE. In particular, Wu teaches that the MS initiates location update via a ranging request message carrying MS ID (par. 0245 and 201 in fig. 2).
Secondly, to consider the obviousness of the claim limitations “deleting, by the access network device, in response to a message sent by the UE not being received when the location update timer expires, a location area hierarchical management context of the UE”, recall that Nylander discloses that the packet core network entity could delete an old context for the wireless terminal in par. 0036, 0050 & 0123. In particular, Wu teaches that the anchor paging controller/location register waits for the location update of the MS until a time times out (par. 0093) and the anchor paging controller may delete the context of the MS and all parameters preserved for the MS in IDLE mode (par. 0093, it means that as explained in par. 0092, deleting is performed when location update of the MS is not received in a predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify minimizing tracing area updates in heterogeneous radio access network of Nylander by providing network logout for a mobile station in idle mode as taught in Wu. Such a modification would have included location update scenarios to update location of a mobile station MS in the changing paging groups so that the MS context preserved in a network entity could be deleted, and paging parameters could be assigned properly to perform location update before the timer times out as suggested in par. 0010-0014 of Wu.
Lastly, to address the obviousness of the claim limitation “starting, by the access network device, a location update timer”, it’s important to note that starting a time at UE or a network is conventional feature unless claims further recites what are involved in starting a timer. Initially, Wu explains that the anchor paging controller may wait for a periodic location update of the MS in a predetermined time period until a timer times out (par. 0092-0093). It means that without starting a timer, the anchor paging controller may not determine if a timer times out. In fact, the timers of the MS and the network are supposed to be in sync. Although above explaining would have rendered the claim limitation obvious, further evidence is provided herein. In particular, Niemi teaches UE timer and the NB timer starts at the same time for location registration (see fig. 4 in view of fig. 2-3, par. 0026, both UE 20 and the network, the NB, will be running identical timers for the UE to know when it must send a location registration and update, and the network to know when it must receive such an update from that UE).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify minimizing tracing area updates in heterogeneous radio access network of Nylander in view of Wu by providing location area update timer as taught in Niemi to obtain the claimed invention as specified in the claim. Such a modification would have included location update procedures and related timers to trigger its location update without a periodic update from the UE when UE is in transition from one network to other so that the network would have reset the timer for location update or to send a periodic location registration in order for the network to know where exactly the UE is for paging and routing an incoming communication as suggested in par. 0006-0009 of Niemi.

Claim 2
Nylander, in view of Wu and Niemi, discloses the method according to claim 1, wherein the first response message further carries duration information of a location update timer (Park, timer-based location update in par. 0084-0085), and wherein the duration information indicates a duration of the location update timer (Park, see femto cell period in Table 9 in par. 0232-0232; accordingly, the combined prior art reads on the claim).


Claim 4
Nylander, in view of Wu and Niemi, discloses the method according to claim 1, wherein the first response message is a radio resource control (RRC) Connection Reconfiguration (Nylander, paging procedure for UE in RRC-IDLE state to move UE in the RRC-CONNECTED state in par. 0017; since claim does not specifically define what are involved in reconfiguration, the combined prior art would have rendered the claim obvious).

Claim 5
Nylander, in view of Wu and Niemi, discloses the method according to claim 1, wherein the location update is at least one of a periodical location update of the UE (Wu, periodic location update in par. 0092-0094, and see fig. 2-3 of Niemi), or a location update initiated when the UE moves to another unregistered location area (Nylander, par. 0118, the tracking area included in initial UE message to which the wireless terminal has just moved in par. 0118; and thus, the combined prior art reads on the claim).

Claim 7
Nylander, in view of Wu and Niemi, discloses the method according to claim 1, wherein the first request message is a first paging message (Wu, paging in fig. 5-6), and wherein the receiving the first request message comprises:
receiving, by the access network device, the first paging message from a third core network controller (in fig. 3 of Nylander, the third core network controller message could be received at the packet core network entity as received from low power eNodeB and macro eNodeB shown in fig. 9A-B; see paging in fig. 1-2 of Nylander), wherein the first paging message carries the subscriber identity of the UE (Wu, see paging messages in fig. 5-6 in view of a message from the paging controller in par. 0083 including MS ID); 
wherein the method further comprises sending, by the access network device, a second paging message to a location area recorded in the paging area list of the UE (Nylander, providing the list 30 of fig. 9A-B in 10-f in fig. 10), wherein the second paging message carries the subscriber identity of the UE (Wu, MS ID in paging controller context to MS side in fig. 4; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 8
	Claim 8 is a device claim corresponding to method claim 1. Limitations in claim 8 is found reciting the same scopes of the respectively limitations in claim 1. Accordingly, claim 8 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above. Additionally, Nylander discloses an access network device having a single radio controller integrated therein into a single device (fig. 6C, memory, tracking area identities list generator, acquisition unit and communications interface are integrated into a packet core network entity) comprising: a receiver (communication interface 44 in fig. 6C); a processor coupled to the receiver (tracking area identities list generation 42 and acquisition unit 42 as in particular or as combined in fig. 6C); a non-transitory computer-readable storage medium storing a program (memory section 83 in fig. 6C) to be executed by the processor (see execution in fig. 10).
Claim 9, 11, 12 and 14
	Claims 9, 11, 12 and 14 are device claims corresponding to method claims 2, 4, 5 and 7. All the limitations in claims 9, 11, 12 and 14 are found reciting the same scopes of the respective limitations of claims2, 4, 5 and 7. Accordingly, claims 9, 11, 12 and 14 are considered obvious by the same rationales applied in the rejection of claims 2, 4, 5 and 7 respectively set forth above.

Claim 21
Nylander, in view of Wu and Niemi, discloses he method according to claim 1, wherein the location area identity comprises a tracking area identity (TAI) (Nylander, TA 1, TA 2 in tracking area identity list in 30 of fig. 9A-B), and a cell identity (Nylander, cell type in 46 of fig. 6B; Park, femto BS list in fig. 2 and CSG ID in fig. 4; and hence, the combined prior art would have rendered the claim obvious).

Claim 22
Nylander, in view of Wu and Niemi, discloses the access network device according to claim 8, wherein the location area identity comprises a tracking area identity (TAI) (Nylander, TA 1, TA 2 in tracking area identity list in 30 of fig. 9A-B), and a cell identity (Nylander, cell type in 46 of fig. 6B; Park, femto BS list in fig. 2 and CSG ID in fig. 4; and hence, the combined prior art would have rendered the claim obvious).



Allowable Subject Matter
10.	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643